1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RUBEN TONY CERVANTES,                          )   Case No.: 1:20-cv-00188-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER DIRECTING RESPONDENT TO
                                                    )   RESPOND TO MOTION FOR STAY AND
13          v.                                      )   ABEYANCE
                                                    )
14   W.J. SULLIVAN, Warden,
                                                    )   ORDER DIRECTING CLERK OF COURT TO
15                  Respondent.                     )   SERVE DOCUMENTS ON ATTORNEY
                                                    )   GENERAL
16                                                  )
                                                    )   [THIRTY DAY DEADLINE]
17                                                  )
18          On February 6, 2020, Petitioner filed a petition for writ of habeas corpus in this Court. (Doc.
19   1.) On February 12, 2020, Petitioner filed a motion for stay and abeyance. (Doc. 4.) The Court
20   ORDERS:
21          1) The Clerk of the Court is DIRECTED to SERVE a copy of the petition for writ of habeas
22               corpus and motion for stay and abeyance on the Attorney General or his or her
23               representative;
24          2) Respondent is GRANTED thirty days from the date of service of this order to file his
25               opposition or statement of non-opposition;
26   ///
27   ///
28   ///

                                                        1
1         3) Any reply SHALL be filed within fourteen days after the Respondent’s opposition is

2               served.

3
4    IT IS SO ORDERED.

5      Dated:     February 20, 2020                      /s/ Jennifer L. Thurston
6                                                 UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
